DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 05, 2021 has been entered.
 
Response to Amendment
The examiner acknowledges the amending claims 1 and 14 by the amendment submitted by the applicant(s) filed on May 05, 2021.  Claims 1 – 21 are pending in this application.

Double Patenting
The previous Double Patenting rejections are withdrawn due the current amendments.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and/or 35 U.S.C. 120, as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 61/310,638, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The Provisional Application No. 61/310,638 fails to disclose or teach or provide support the limitations “the semi- polar III-Nitride layer has a surface roughness of 0.75 nanometers or less, as grown”.  Accordingly, claims 1 – 20 are not entitled to the benefit of the prior application.
The Provisional Application No. 61/310,638 fails to disclose or teach or provide support the limitations “on a semi-polar crystal plane of GaN having an inclination angle between 80 and 90 degrees with respect to the c-plane.  Accordingly, claim 21 is not entitled to the benefit of the prior application.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard claim 6, the limitation “a semi-polar crystal plane of GaN oriented 15 degrees or more from an m-plane of the GaN and in a c-direction of the GaN” is considered indefinite.  Claim 1 says “a semi-polar crystal plane of GaN having an inclination angle x degrees with respect to the c-plane, wherein 800 ≤ x < 88.50”, is not clear how the semi-polar crystal plane of GaN can be oriented 15 degrees or more, when claim 1 says essentially 10 – 1.5 degrees offset. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
s 1 – 5, 12 and 14 – 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaeding et al. (US2007/0218703, applicant submitted on the IDS filed on 01/31/2019) in view of Fujikura (US 2010/0272141) in view of Farrell et al. (US 8,795,430, examiner submitted on the PTO-892 filed on 12/30/2019).  


    PNG
    media_image1.png
    121
    292
    media_image1.png
    Greyscale


Regarding claim 1, Kaeding discloses a device, comprising: a semi-polar III- Nitride layers epitaxially grown on a semi-polar crystal plane of GaN (see Figure 1, Paragraph [0078]), wherein semi-polar III-Nitride layers having a surface roughness as grown (The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens 145 USPQ 656 (CCPA 1965). This claim merely detail the methods of forming the device. The method of forming a device is not germane to the patentability of the device itself, therefore these limitations are not given patentable weight. At best these claims could be characterized as product-by-process claims, where the process limitations are not limiting, only the structure implied by the process. See MPEP 2113. Here, the structure implied by the process steps is merely the structure.).
Kaeding discloses the claimed invention except for GaN having an inclination angle x degrees with respect to the c-plane, wherein 800 ≤ x < 88.50. Fujikura teaches an inclined surface at 5 degrees. However, it is well known in the art to apply and/or modify 0 ≤ x < 88.50 as disclosed by Fujikura in (see Paragraph [0077]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to an inclination angle x degrees with respect to the c-plane, wherein 800 ≤ x < 88.50, because provide hard to crack and less likely to break, better crystallinity and reduce threading dislocations and improve surface morphology, and/or crystal quality and/or the device properties, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
In addition, the selection of an inclination angle 800 ≤ x < 88.50, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious). 
Note that the specification contains no disclosure of either the critical nature of the claimed [GaN having an inclination angle x degrees with respect to the c-plane, wherein 800 ≤ x < 88.50] or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen [GaN having an inclination angle x degrees with respect to the c-plane, wherein 800 ≤ x < 88.50] or upon another variable recited in a claim, the Applicant must show that the chosen [GaN having an inclination angle x degrees with respect to the c-plane, wherein 800 ≤ x < 88.50] are critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
Kaeding discloses the claimed invention except for one or more of the semi-polar III- Nitride layers having a surface roughness of 0.75 nanometers or less.  Farrell teaches one or more of the semi-polar III-Nitride layers having a surface roughness (see Column 10, Lines 39 – 42).  However, it is well known in the art to apply and/or modify the one or more of the semi-polar III-Nitride layers having a surface roughness as discloses by Farrell in (see Column 10, Lines 39 – 42 and claims 7 and 11).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was to apply and/or modify the well-known one or more of the semi-polar III-Nitride layers having a surface roughness, as suggested by Farrell to the laser of Kaeding, because could be provided an improved optical device performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In addition, the selection of one or more of the semi-polar III-Nitride layers having a surface roughness, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 
Note that the specification contains no disclosure of either the critical nature of the claimed [one or more of the semi-polar III-Nitride layers having a surface roughness of 0.75 nanometers or less as grown] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [one or more of the semi-polar III-Nitride layers having a surface roughness of 0.75 nanometers or less as grown] or upon another variable recited in a claim, the Applicant must show that the chosen [one or more of the semi-polar III-Nitride layers having a surface roughness of 0.75 nanometers or less as grown] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claims 2 and 3, Kaeding, Fujikura and Farrell, Kaeding discloses a semiconductor crystal planes (see paragraphs [0043, 0055, 0058 and 0077]).
Kaeding, Fujikura and Farrell, discloses the claimed invention except for the semi-polar crystal plane is a {30-31} or {30-3-1}, {40-41} or {40-4-1} plane.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use different semi-polar crystal plane in the m-plane and c-direction to take advantage of the 
In addition, the selection of semi-polar crystal plane, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Note that the specification contains no disclosure of either the critical nature of the claimed [the semi-polar crystal plane is a {30-31} or {30-3-1}, {40-41} or {40-4-1} plane] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the semi-polar crystal plane is a {30-31} or {30-3-1}, {40-41} or {40-4-1} plane] or upon another variable recited in a claim, the Applicant must show that the chosen [the semi-polar crystal plane is a {30-31} or {30-3-1}, {40-41} or {40-4-1} plane] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 4, Kaeding, Fujikura and Farrell, Kaeding discloses the semi-polar crystal plane is a top surface of Gallium Nitride (GaN) (see Figure 1, and Paragraphs [0040, 0074 and 0078 – 0080]).

Regarding claim 5, Kaeding, Fujikura and Farrell, Kaeding discloses the semi-polar crystal plane is a top surface of a Gallium Nitride substrate (see Figure 1, Abstract and Paragraphs [0040, 0074 and 0078 – 0080]).

Regarding claim 12, Kaeding, Fujikura and Farrell, Kaeding discloses the device grown on the semi-polar crystal plane includes a laser diode, light emitting diode, superluminescent diode, semiconductor amplifier, photonic crystal laser, VCSEL laser, solar cell, or photodetector (see Paragraph [0091]).

 Regarding claim 14, Kaeding discloses a method of fabricating a device, comprising: a semi-polar III-Nitride layers epitaxially grown on a semi-polar crystal plane of GaN (see Figure 1, Paragraph [0078]).
Kaeding discloses the claimed invention except for GaN having an inclination angle x degrees with respect to the c-plane, wherein 800 ≤ x < 88.50. Fujikura teaches an inclined surface at 5 degrees. However, it is well known in the art to apply and/or modify the inclination angle x degrees with respect to the c-plane, wherein 800 ≤ x < 88.50 as disclosed by Fujikura in (see Paragraph [0077]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to an inclination angle x degrees with respect to the c-plane, wherein 800 ≤ x < 88.50, because provide hard to crack and 
In addition, the selection of an inclination angle 800 ≤ x < 88.50, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious). 
Note that the specification contains no disclosure of either the critical nature of the claimed [GaN having an inclination angle x degrees with respect to the c-plane, wherein 800 ≤ x < 88.50] or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen [GaN having an inclination angle x degrees with respect to the c-plane, wherein 800 ≤ x < 88.50] or upon another variable recited in a claim, the Applicant must show that the chosen [GaN having an inclination angle x degrees with respect to the c-plane, wherein 800 ≤ x < 88.50] are critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
Kaeding discloses the claimed invention except for one or more of the semi-polar III-Nitride layers having a surface roughness of 0.75 nanometers or less as grown. Farrell teaches one or more of the semi-polar III-Nitride layers having a surface roughness of as grown (see Column 10, Lines 39 – 42).  However, it is well known in the art to apply and/or modify the one or more of the semi-polar III-Nitride layers having a surface roughness of as grown as discloses by Farrell in (see Column 10, Lines 39 – 42 and claims 1 and 3).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was to apply and/or modify the well-known one or more of the semi-polar III-Nitride layers having a surface roughness of as grown, as suggested by Farrell to the laser of Kaeding, because could be provided an optical device performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of one or more of the semi-polar III-Nitride layers having a surface roughness of as grown, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected 
Note that the specification contains no disclosure of either the critical nature of the claimed [one or more of the semi-polar III-Nitride layers having a surface roughness of 0.75 nanometers or less as grown] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [one or more of the semi-polar III-Nitride layers having a surface roughness of 0.75 nanometers or less as grown] or upon another variable recited in a claim, the Applicant must show that the chosen [one or more of the semi-polar III-Nitride layers having a surface roughness of 0.75 nanometers or less as grown] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claims 15 and 16, Kaeding, Fujikura and Farrell, Kaeding discloses a semiconductor crystal planes (see paragraphs [0043, 0055, 0058 and 0077]).
Kaeding, Fujikura and Farrell, discloses the claimed invention except for the semi-polar crystal plane is a {30-31} or {30-3-1}, {40-41} or {40-4-1} plane.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use different semi-polar crystal plane in the m-plane and c-direction to take advantage of the lattice characteristics in those places or planes, since it has been held that where the 
In addition, the selection of semi-polar crystal plane, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Note that the specification contains no disclosure of either the critical nature of the claimed [the semi-polar crystal plane is a {30-31} or {30-3-1}, {40-41} or {40-4-1} plane] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the semi-polar crystal plane is a {30-31} or {30-3-1}, {40-41} or {40-4-1} plane] or upon another variable recited in a claim, the Applicant must show that the chosen [the semi-polar crystal plane is a {30-31} or {30-3-1}, {40-41} or {40-4-1} plane] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).


s 6, 11 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaeding et al. (2007/0218703, applicant submitted on the IDS filed on 01/31/2019) in view of Fujikura (US 2010/0272141, examiner submitted on the PTO-892 filed on 12/30/2019), further in view of Farrell et al. (US 8,795,430, examiner submitted on the PTO-892 filed on 12/30/2019), further in view of Schowalter et al. (2008/0187016, applicant submitted on the IDS filed on 01/31/2019).

Regarding claims 6 and 18, Kaeding, Fujikura and Farrell, Kaeding disclose the semi-polar III-Nitride layers comprise InGaN layers having a thickness (see Paragraphs [0043, 0077 and 0085]); InGaN layer deposited on a semi-polar crystal plane of GaN oriented 15 degrees or more from an m-plane of the GaN and in a c-direction of the GaN (see Paragraphs [0040, 0055, 0078 – 0080]). 
Kaeding, Fujikura and Farrell discloses the claimed invention except for Mathews-Blakeslee's critical thickness. Schowalter teaches an III-nitride semiconductor laser, having InGaN layers, where the thickness of the layers are greater than or equal to a Mathews-Blakeslee's critical thickness (see Abstract and Paragraphs [0006, 0007, 0031 and 0036]). However, it is well known in the art to apply and/or modify the Mathews-Blakeslee's critical thickness as discloses by Schowalter in (see Abstract and paragraphs [0006 and 0007]). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was to apply and/or modify the well-known Mathews-Blakeslee's critical thickness as suggested by Schowalter to the device of Kaeding, Fujikura and Farrell, because this calculation can be used in order to properly distort the film lattice to match the substrate lattice.
Regarding claim 11, Kaeding, Fujikura and Farrell, Kaeding discloses optoelectronic device is a laser diode (see Paragraphs [0091]) and the device comprise: a GaN layer on the semipolar crystal plane (see Paragraphs [0043 and 0085]).
Kaeding, Fujikura and Farrell discloses the claimed invention except for an n-type InGaN waveguiding layer on or above the n-type GaN layer, the n-type InGaN waveguiding layer having a thickness of at least 50 nm and an Indium composition of 7% or more; an InGaN active layer on or above the n-type InGaN waveguiding layer, including one or more InGaN quantum well layers with an Indium composition of at least 7% and a thickness of more than 4 nm; a p-type InGaN waveguiding layer on or above the InGaN active layer; and a p-type GaN layer on or above the p-type InGaN waveguiding layer, the p-type InGaN waveguiding layer having a thickness of at least 50 nm and an Indium composition of 7% or more, wherein the III-Nitride layers have a semipolar orientation of the semipolar crystal plane.  Schowalter teaches a III-Nitride semiconductor structure having InGaN layers, with an InGaN waveguiding layer (the reference called “strained epitaxial InGaN layer”) on or above the n-type and an InGaN layer; and a p-type InGaN waveguiding (the reference called “strained epitaxial InGaN layer”) layer on or above the InGaN active layer, and p-type GaN layer on or above the p-type InGaN waveguiding layer (see Paragraphs [0006, and 0036 – 0039]). However, it is well known in the art to apply and/or modify the InGaN waveguide (the reference called “strained epitaxial InGaN layer”) as discloses by Schowalter in (see Paragraphs [0006, and 0037 – 0039]). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was to apply and/or modify the well-known waveguide as suggested 
Kaeding, Fujikura and Farrell discloses the claimed invention except for the n-type and p-type InGaN waveguiding layer having a thickness of at least 50 nm and an Indium composition of 7% or more, wherein the III-Nitride layers have a semipolar orientation of the semipolar crystal plane. Schowalter does not specify an indium composition or thickness. It would have been obvious to one having ordinary skill in the art at the time the invention to vary a compositional quantity in order to obtain the desired characteristics of an element, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In addition, the selection of a thickness and an Indium composition of InGaN waveguide, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious). 
n-type and p-type InGaN waveguiding layer having a thickness of at least 50 nm and an Indium composition of 7% or more, wherein the III-Nitride layers have a semipolar orientation of the semipolar crystal plane] or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen [n-type and p- type InGaN waveguiding layer having a thickness of at least 50 nm and an Indium composition of 7% or more, wherein the III-Nitride layers have a semipolar orientation of the semipolar crystal plane] or upon another variable recited in a claim, the Applicant must show that the chosen [n-type and p-type InGaN waveguiding layer having a thickness of at least 50 nm and an Indium composition of 7% or more, wherein the III-Nitride layers have a semipolar orientation of the semipolar crystal plane] are critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).


Claim 7 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaeding et al. (US2007/0218703, applicant submitted on the IDS filed on 01/31/2019) in view of Fujikura (US 2010/0272141) in view of Farrell et al. (US 8,795,430, examiner submitted on the PTO-892 filed on 12/30/2019), further in view of Schowalter et al. (2008/0187016, applicant submitted on the IDS filed on 01/31/2019), further in view of Akita et al. (US 2008/0023708).

Regarding claims 7 and 19, Kaeding, Fujikura and Farrell, Kaeding discloses the device is a laser diode (see Paragraph [0091]).  
for semi-polar III-nitride layers comprise an indium containing waveguide that provides a modal confinement. Schowalter teaches a III-Nitride semiconductor structure, having InGaN layers, where an InGaN waveguide (the reference called “strained epitaxial InGaN layer”) provides a modal confinement for the laser diode, the laser diode produced an emission a wavelength in the range of approximately 210 nm to approximately 320 nm (see Paragraphs [0006 and 0036 – 0039]). However, it is well known in the art to apply and/or modify the waveguide (the reference called “strained epitaxial InGaN layer”) as discloses by Schowalter in (see Paragraphs [0006, and 0036 – 0039]). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was to apply and/or modify the well-known waveguide as suggested by Schowalter to the device of Kaeding, Fujikura and Farrell, because can be used in order to create a resonant cavity in the device and provide the desired laser.
Kaeding, Fujikura and Farrell discloses the claimed invention except for waveguide that provided a modal confinement for the laser diode of at least 4.9%. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the confinement of the laser diode can be more than 4.9% or less than 4.9%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In addition, the selection of waveguide that provided a modal condiment for the laser diode, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. 
Note that the specification contains no disclosure of either the critical nature of the claimed [waveguide that provided a modal confinement for the laser diode of at least 4.9%] or any unexpected results arising therefrom. Where patentability is said to be based   upon particular chosen [waveguide that provided a modal confinement for the laser diode of at least 4.9%] or upon another variable recited in a claim, the Applicant must show that the chosen [waveguide that provided a modal confinement for the laser diode of at least 4.9%] are critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Kaeding, Fujikura and Farrell discloses the claimed invention except for the laser diode having a lasing peak at a wavelength of at least 444.7 nm.  Akita teaches the laser diode having a lasing peak at a wavelength of 420 nm to 490 nm. However, it is well known in the art to apply and/or modify the laser diode having a lasing peak at a wavelength of 420 nm to 490 nm as discloses by Akita (see Paragraphs [0027 and 0052]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the 
In addition, the selection of the laser diode having a lasing peak at a wavelength, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious). 
Note that the specification contains no disclosure of either the critical nature of the claimed [the laser diode having a lasing peak at a wavelength of at least 444.7 nm] or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen [the laser diode having a lasing peak at a wavelength of at least 444.7 nm] or upon another variable recited in a claim, the Applicant must show that the chosen the laser diode having a lasing peak at a wavelength of at least 444.7 nm] are critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 



Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaeding et al. (US2007/0218703, applicant submitted on the IDS filed on 01/31/2019) in view of Fujikura (US 2010/0272141) in view of Farrell et al. (US 8,795,430, examiner submitted on the PTO-892 filed on 12/30/2019), further in view of Akita et al. (US 2008/0023708).

Regarding claim 8, Kaeding, Fujikura and Farrell discloses the claimed invention except for the a light emitting active layer including an indium containing quantum well, the quantum wells having an Indium composition of at least 16% and a thickness greater than 4 nanometers. Akita teaches III-Nitride layers include a light emitting active layer including an indium containing quantum wells InXGa1-XN (0<X<0.14, X: strained composition), and a thickness is preferably 4 nm or more, and is preferably 10 nm or less. However, it is well known in the art to apply and/or modify the active layer including an indium containing quantum wells, the quantum wells having an Indium composition of at least 16% and a thickness greater than 4nm as discloses by Akita in (Abstract and Paragraphs [0055 and 0062]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention to use Akita quantum wells in Kaeding, Fujikura and Farrell device in order to enable a high ratio of radioactive recombination, to 
In addition, the selection of an Indium composition and thickness of the quantum well, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious). 
Note   that the specification contains no disclosure of either the critical nature of the claimed [a light emitting active layer including an indium containing quantum well, the quantum wells having an Indium composition of at least 16% and a thickness greater than 4 nanometers] or any unexpected results arising therefrom. Where patentability is said to a light emitting active layer including an indium containing quantum well, the quantum wells having an Indium composition of at least 16% and a thickness greater than 4 nanometers] or upon another variable recited in a claim, the Applicant must show that the chosen [a light emitting active layer including an indium containing quantum well, the quantum wells having an Indium composition of at least 16% and a thickness greater than 4 nanometers] are critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).



Claim 9 – 10 and 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaeding et al. (2007/0218703, applicant submitted on the IDS filed on 01/31/2019) in view of Fujikura (US 2010/0727141), further in view of Farrell et al. (US 8,795,430, examiner submitted on the PTO-892 filed on 12/30/2019), further in view of Asamizu et al. “Demonstration of 426 nm InGaN/GaN Laser Diodes Fabricated on Free-Standing Semipolar (1122) Gallium Nitride Substrates”, further in view of Schowalter et al. (2008/0187016, applicant submitted on the IDS filed on 01/31/2019).

Regarding claims 9 and 20, Kaeding, Fujikura and Farrell discloses the claimed invention except for the semi-polar III-Nitride layer comprise an Indium composition of at least 7% and a {11-22} crystal plane of GaN. Asamizu teaches the semi-polar III-Nitride layer comprise an InGaN guiding layer and a {11-22} crystal plane of GaN. However, it is well known in the art to apply and/or modify the semi-polar III-Nitride layer comprises an rd full paragraph and right column 1st full paragraph). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention to vary a compositional quantity in order to obtain the desired characteristics of an element, introduce misfit dislocations, and used crystal plane to take advantage of the lattice characteristics in this place or plane, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In addition, the selection of Indium composition on semi-polar III-Nitride layers and crystal plane, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
Note that the specification contains no disclosure of either the critical nature of the claimed [the semi-polar III-Nitride layers comprise an Indium composition of at least 7% and a {11-22} crystal plane of GaN] or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen [the semi-polar III-Nitride layers comprise an Indium composition of at least 7% and a {11-22} crystal plane of GaN] or upon another variable recited in a claim, the Applicant must show that the chosen [the semi-polar III-Nitride layers comprise an Indium composition of at least 7% and a {11-22} crystal plane of GaN] are critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
Kaeding, Fujikura and Farrell discloses the claimed invention except for the semi-polar III-Nitride layer comprises a layer having a thickness greater than or equal to a critical thickness. Schowalter teaches an III-nitride semiconductor laser, having InGaN layer(s), where the thickness of the InGaN layer(s) are greater than or equal to a critical thickness (see Abstract and Paragraphs [0006, 0007 and 0036], the reference teach a layer includes at least one of AlN, GaN, InN, or any binary or tertiary alloy combination thereof). However, it is well known in the art to apply and/or modify InGaN layer(s), where the thickness of the InGaN layer(s) are greater than or equal to a critical thickness as discloses by Schowalter in (see Abstract and paragraphs [0006, 0007 and 0036]). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was to apply and/or modify the well-known InGaN layer(s), where the thickness of the InGaN layer(s) are greater than or equal to a critical thickness as suggested by Schowalter to the device of Kaeding, Fujikura and Farrell, because could be used in order to properly distort the film lattice to match the substrate lattice.

Regarding claim 10, Kaeding, Fujikura and Farrell, Kaeding discloses the optoelectronic device is grown on a miscut or vicinal surface of a GaN substrate (see Abstract, Paragraphs [0078 – 0080], the presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens 145 USPQ 656 (CCPA 1965). This claim merely detail the methods of forming the device. The method of forming a device is not germane to the patentability of the device itself, therefore these limitations are not given patentable weight. At best these claims could be characterized as product-by-process claims, where the process limitations are not limiting, only the structure implied by the process. See MPEP 2113. Here, the structure implied by the process steps is merely the structure.), the miscut or vicinal surface including the semi- polar crystal plane (Abstract and Paragraphs [0055]).
Kaeding, Fujikura and Farrell discloses the claimed invention except for an n-type (Al,In,Ga)N layers and a p-type (Al,In,Ga)N layers, the semi-polar III-Nitride layer comprising an InGaN active layer comprising quantum well layer between the n-type (Al,In,Ga)N layers and the p-type (Al,In,Ga)N layers, wherein the n- type (Al,In,Ga)N layers, the p-type (Al,In,Ga)N layers, and the InGaN quantum well layer have a semi-polar orientation of the semi-polar crystal plane and the InGaN quantum well layer has a peak light emission or a peak light absorption at a wavelength of at least 477 nm.  Asamizu discloses a Si-doped n-type GaN layer, a 0.7 µm Si-doped AlGaN cladding layer, a 0.1 µm InGaN guiding layer, a 3-period InGaN/GaN (3/4 nm) multiple quantum well (MQW) active region, a 10 nm Mg-doped AlGaN electron blocking layer, a 100 nm InGaN guiding layer, a 0.5 µm Mg-doped AlGaN cladding layer, and a 150 nm Mg-doped p-type +-GaN contact layer and emission peak was at 426.9 nm.  However, it is well known in the art to apply and/or modify n-type (Al,In,Ga)N layers and a p-type (Al,In,Ga)N layers, the semi-polar III-Nitride layer comprising an InGaN active layer comprising quantum well layer between the n-type (Al,In,Ga)N layers and the p-type (Al,In,Ga)N layers, wherein the n- type (Al,In,Ga)N layers, the p-type (Al,In,Ga)N layers, and the InGaN quantum well layer have a semi-polar orientation of the semi-polar crystal plane and the InGaN quantum well layer has a peak light emission or a peak light absorption at a wavelength of at 426.9 nm as discloses by Asamizu in (see Abstract, page 091102-1 right column 1st full paragraph and page 091102-2 left column 1st and 2nd full paragraphs). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was to apply and/or modify the well-known n-type (Al,In,Ga)N layers and a p-type (Al,In,Ga)N layers, the semi-polar III-Nitride layer comprising an InGaN active layer comprising quantum well layer between the n-type (Al,In,Ga)N layers and the p-type (Al,In,Ga)N layers, wherein the n- type (Al,In,Ga)N layers, the p-type (Al,In,Ga)N layers, and the InGaN quantum well layer have a semi-polar orientation of the semi-polar crystal plane as suggested by Asamizu to the device of Kaeding, Fujikura and Farrell, because can be used in order to enable a high ratio of radioactive recombination and the desire laser, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Kaeding, Fujikura and Farrell discloses the claimed invention except for the InGaN quantum well layers have a peak light emission or a peak light absorption at a wavelength of at least 477 nm. Asamizu teach the InGaN quantum well layer has a peak light emission .  However, it is well known in the art to apply and/or modify the InGaN quantum well layer has a peak light emission or a peak light absorption at a wavelength of at 426.9 nm as discloses by Asamizu in (see Abstract, page 091102-1 right column 1st full paragraph and page 091102-2 left column 1st and 2nd full paragraphs).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to a peak light emission or a peak light absorption at a wavelength of 440—520 nm, because can produced a light desired (e.g. violet or blue light), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
In addition, the selection of a peak light emission or a peak light absorption at a wavelength, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious). 
the InGaN quantum well layers have a peak light emission or a peak light absorption at a wavelength of at least 477 nm] or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen [the InGaN quantum well layers have a peak light emission or a peak light absorption at a wavelength of at least 477 nm] or upon another variable recited in a claim, the Applicant must show that the chosen [the InGaN quantum well layers have a peak light emission or a peak light absorption at a wavelength of at least 477 nm] are critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 



Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaeding et al. (US2007/0218703, applicant submitted on the IDS filed on 01/31/2019) in view of Fujikura (US 2010/0272141), further in view of Farrell et al. (US 8,795,430, examiner submitted on the PTO-892 filed on 12/30/2019), further in view of Asamizu et al. “Demonstration of 426 nm InGaN/GaN Laser Diodes Fabricated on Free-Standing Semipolar (1122) Gallium Nitride Substrates”, further in view of Pereira et al. “Strain and composition distributions in wurtzite InGaN/GaN layers extracted from x-ray reciprocal space mapping” (examiner submitted on the PTO-892, filed on 05/31/2019).

Regarding claim 13, Kaeding and Farrell, discloses the claimed invention except for the device is a laser diode having a threshold current density of no more than 12.2 2. However, it is well known in the art to apply and/or modify the device having a threshold current density as discloses by Asamizu in (see Abstract and page 091102-2 left column 2nd full paragraph). It would have been obvious to one having ordinary skill in the art at the time the invention was made to the device having a threshold current density to provide better device performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In addition, the selection of threshold current density, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
Note that the specification contains no disclosure of either the critical nature of the claimed [the device is a laser diode having a threshold current density of no more than 12.2 kiloamps per centimeter square] or any unexpected results arising therefrom. Where   the device is a laser diode having   threshold current density of no more than 12.2 kiloamps per centimeter square] or upon another variable recited in a claim, the Applicant must show that the chosen [the device is a laser diode having a threshold current density of no more than 12.2 kiloamps per centimeter square] are critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Kaeding, Fujikura and Farrell discloses the claimed invention except for a coherently strained structure as measured by Bragg peaks for each of the III-nitride layers lining up vertically on a Qx axis of an X-ray Reciprocal Space Map. Pereira teaches a stain and X-ray Reciprocal Space. However, it is well known in the art to apply and/or modify the stain and X-ray Reciprocal Space as discloses by Pereira in (see Figure 2, Abstract, page 3913, left column last paragraph, right column first paragraph and Page 3915, right column first paragraph). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was to apply and/or modify the well-known stain and X-ray Reciprocal Space as suggested by Pereira to the device of Kaeding, Fujikura and Farrell, because could be used to detect composition and strain gradients independently and is ideally suited to detailed structural characterization of imperfect crystalline layered structure such nitrides. 
Pereira do not explicitly discloses lining up vertically on a Qx axis of an X-ray Reciprocal Space Map. However, it was shown above that Pereira teach strain and X-ray  Reciprocal Space Map on Figure 2, Abstract, page 3913, left column last paragraph, right column first paragraph and Page 3915, right column first paragraph. The examiner believe and consider stating the III-nitride structure necessarily meets this limitation, since .



Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaeding et al. (2007/0218703, applicant submitted on the IDS filed on 01/31/2019) in view of Fujikura (US 2010/0272141), further in view of Farrell et al. (US 8,795,430, examiner submitted on the PTO-892 filed on 12/30/2019), further in view if Sato et al (US 2009/0250686, examiner submitted on the PTO-892, filed on 05/31/2019).

Regarding claim 17, Kaeding, Fujikura and Farrell, Kaeding discloses the semi-polar crystal plane is a top surface of Gallium Nitride (GaN) (see Figure 1, and Paragraphs [0040, 0074 and 0078 – 0080]).
Kaeding discloses the claimed invention except for the conditions include an N2 ambient. Sato teaches a conditions include an N2 ambient. However, it is well known in the art to apply and/or modify the conditions include an N2 ambient as discloses by Sato in (Paragraph [0050]). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was to apply and/or modify the well-known the conditions include an N2 ambient as suggested by Sato to the laser of Kaeding, Fujikura and Farrell, because provides a more stable laser with better quality.

21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farrell et al. (US 8,795,430, examiner submitted on the PTO-892 filed on 12/30/2019), in view of Asamizu et al. “Demonstration of 426 nm InGaN/GaN Laser Diodes Fabricated on Free-Standing Semipolar (1122) Gallium Nitride Substrates”, further in view of Schowalter et al. (2008/0187016, applicant submitted on the IDS filed on 01/31/2019).

Regarding claim 21, Farrell discloses a device, comprising: a semi-polar III- Nitride layers epitaxially grown on a semi-polar crystal plane of GaN (see Figure 11, Abstract, column 3, lines 47 – 49, column 6, lines 37 – 39 and column 8, lines 41 – 67), having an inclination angle between 80 and 90 degrees with respect to the c-plane (see column 4, lines 39 – 45, column 5, lines 18 – 21 and column 10, lines 43 – 46).
Farrell discloses the claimed invention except for the {11-22} crystal plane of GaN.  Asamizu teaches a {11-22} crystal plane of GaN.  However, it is well known in the art to apply and/or modify the {11-22} crystal plane of GaN as discloses by Asamizu in (see Abstract, page 091102-1 left column 3rd full paragraph and right column 2nd full paragraph).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention to used crystal plane to take advantage of the lattice characteristics in this place or plane, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In addition, the selection of a crystal plane, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without 
Note that the specification contains no disclosure of either the critical nature of the claimed [a {11-22} crystal plane of GaN] or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen [{11-22} crystal plane of GaN] or upon another variable recited in a claim, the Applicant must show that the chosen [a {11-22} crystal plane of GaN] are critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
Farrell discloses the claimed invention except for the semi-polar III-Nitride layer comprises a layer having a thickness greater than or equal to a critical thickness. Schowalter teaches an III-nitride semiconductor laser, having InGaN layer(s), where the thickness of the InGaN layer(s) are greater than or equal to a critical thickness (Abstract and Paragraphs [0006, 0007 and 0036], the reference teach a layer includes at least one of AlN, GaN, InN, or any binary or tertiary alloy combination thereof). However, it is well known in the art to apply and/or modify InGaN layer(s), where the thickness of the InGaN layer(s) are greater than or equal to a critical thickness as discloses by Schowalter in .

Response to Amendment
Applicant's arguments with respect to claims 1 – 21 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940.  The examiner can normally be reached on M - TH 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


      /Delma R Fordé/           Examiner, Art Unit 2828                                                                                                                                                                                             /TOD T VAN ROY/Primary Examiner, Art Unit 2828